14-2861
Hofman v. Schiavone
    
                                     UNITED STATES COURT OF APPEALS 
                                         FOR THE SECOND CIRCUIT 

                                                     SUMMARY ORDER 

   RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A 
   SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY 
   FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  
   WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
   CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
   ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
   ANY PARTY NOT REPRESENTED BY COUNSEL. 

   At a stated term of the United States Court of Appeals for the Second Circuit, held at the 
   Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, 
   on the 13th day of November, two thousand fifteen. 

   PRESENT:  ROBERT A. KATZMANN, 
                                       Chief Judge, 
                        ROSEMARY S. POOLER, 
                        DENNY CHIN, 
                                       Circuit Judges. 
   ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

   PIA HOFMANN,  
                                      Plaintiﬀ‐Appellant, 

                                           v.                                                        14‐2861‐cv 

   SCHIAVONE CONTRACTING CORP., INTERNATIONAL 
   UNION OF OPERATING ENGINEERS LOCAL 14‐14B, 
                    Defendants‐Appellees, 

   GEORGE A. STAMBOULIDIS, ESQ., Ethical Practice 
   Attorney for IUOE Local 14‐14B, UNITED STATES OF 
   AMERICA, 
                         Intervenors‐Appellees, 

   SCHIAVONE CONSTRUCTION CO. LLC, 
                   Defendant‐Cross Defendant‐Appellee, 
JOHN HASSLER, 
                                   Defendant‐Cross Claimant‐Third Party  
                                   Plaintiﬀ‐Appellee,    

SKANSKA USA CIVIL NORTHEAST, INC., J.F. SHEA 
CONSTRUCTION, 
                  Third Party Defendants‐Appellees. 

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

FOR PLAINTIFF‐APPELLANT PIA                                          MICHAEL G. OʹNEILL, Law Oﬃces of 
HOFMANN:                                                             Michael G. OʹNeill, New York, New York. 

FOR DEFENDANT‐CROSS DEFENDANT‐                                       MARC S. WENGER, Kimberly N. 
APPELLEE SCHIAVONE                                                   Dobson, Timothy J. Domanick, Jackson 
CONSTRUCTION CO. LLC:                                                Lewis P.C., Melville, New York. 

FOR DEFENDANT‐APPELLEE             JAMES M. STEINBERG, Brady, McGuire 
INTERNATIONAL UNION OF             & Steinberg, P.C., Tarrytown, New York. 
OPERATING ENGINEERS LOCAL 14‐14B: 

FOR INTERVENOR‐APPELLEE GEORGE                                       LAUREN J. RESNICK, Patrick T. 
A. STAMBOULIDIS:                                                     Campbell, Denise D. Vasel, Baker & 
                                                                     Hostetler LLP, New York, New York. 

FOR INTERVENOR‐APPELLEE UNITED                                       RICHARD K. HAYES, Varuni Nelson, 
STATES OF AMERICA:                                                   Assistant United States Attorneys, for 
                                                                     Loretta E. Lynch, United States Attorney 
                                                                     for the Eastern District of New York, 
                                                                     Brooklyn, New York. 

FOR DEFENDANT‐CROSS CLAIMANT‐                                        JOSEPH H. GREEN, Law Oﬃce of Joseph 
THIRD PARTY PLAINTIFF‐APPELLEE                                       H. Green, PLLC, Tarrytown, New York. 
JOHN HASSLER: 


                    Appeal from the United States District Court for the Eastern District of 

New York (Johnson, J.). 




                                                               ‐ 2 ‐ 
              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED. 

              Plaintiﬀ‐appellant Pia Hofmann appeals from a judgment entered on July 

16, 2014, by the United States District Court for Eastern District of New York (Johnson, 

J.), which granted defendantsʹ motion for summary judgment and dismissed her claims 

in full, including her gender discrimination claim under New York City Human Rights 

Law (ʺNYCHRLʺ), N.Y.C. Admin. Code § 8‐107(1)(a), and her hybrid § 301(a)/duty of 

fair representation claim under the Labor Management Relations Act (the ʺLMRAʺ), 29 

U.S.C. § 185(a).  The district court explained its reasoning in a memorandum and order 

filed the same day.  Previously, on January 31, 2013, following argument, the district 

court orally quashed a subpoena for documents that Hofmann had served on the 

Ethical Practice Attorney (the ʺEPAʺ), who had been appointed pursuant to a consent 

decree in other litigation.  We assume the partiesʹ familiarity with the underlying facts 

and procedural history of the case.   

              Hofmann is a female crane operator who is a member of defendant‐

appellee International Union of Operating Engineers Local 14‐14B (ʺLocal 14ʺ).  This 

case arises out of her allegations that Local 14, defendant‐appellee John Hassler (her 

supervisor), and her employer instituted a shift to follow her shift on her crane, 

employed Hasslerʹs son (John Hassler, Jr.) to work that later shift, and then removed 

Hofmannʹs shift one week later, laying her oﬀ.  Hofmann claims that she should have 



                                           ‐ 3 ‐ 
been allowed to take Hassler, Jr.ʹs shift or the shift of an operator on a diﬀerent crane 

with whom she had previously switched cranes.  We address in turn Hofmannʹs 

arguments that the district court: (1) erred in granting summary judgment and (2) 

abused its discretion by quashing her subpoena. 

1.     Summary Judgment on NYCHRL and Hybrid Claims 

              ʺWe review de novo the district courtʹs grant of summary judgment, 

construing the evidence in the light most favorable to the non‐moving party and 

drawing all reasonable inferences in her favor.ʺ  Mihalik v. Credit Agricole Cheuvreux N. 

Am., Inc., 715 F.3d 102, 108 (2d Cir. 2013).  A movant is entitled to summary judgment if 

ʺthere is no genuine dispute as to any material fact and the movant is entitled to 

judgment as a matter of law.ʺ  Fed. R. Civ. P. 56(a).  We ask whether ʺthe record taken as 

a whole could not lead a rational trier of fact to find for the non‐moving party.ʺ  

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).  On appeal, 

Hofmann argues that the district court erred in granting summary judgment on both 

her NYCHRL gender discrimination claim and her hybrid § 301/duty of fair 

representation claim.  We disagree.  

              First, we generally analyze gender discrimination claims under the 

McDonnell Douglas burden‐shifting framework.  See Dawson v. Bumble & Bumble, 398 

F.3d 211, 216‐17 (2d Cir. 2005).  Under that framework, once the plaintiﬀ demonstrates a 

prima facie case, the burden shifts to the defendant to provide a legitimate, non‐



                                             ‐ 4 ‐ 
discriminatory reason for its actions.  See Demoret v. Zegarelli, 451 F.3d 140, 151 (2d Cir. 

2006).  ʺ[T]he final and ultimate burden is on the plaintiﬀ to establish that the 

defendantʹs reason is in fact pretext for unlawful discrimination.ʺ  Abrams v. Depʹt of 

Pub. Safety, 764 F.3d 244, 251 (2d Cir. 2014).   

              ʺIt is unclear,ʺ however, ʺwhether, and to what extent, the McDonnell 

Douglas burden‐shifting analysis has been modified for NYCHRL claims.ʺ  Mihalik, 715 

F.3d at 110 n.8 (citing Melman v. Montefiore Med. Ctr., 98 A.D.3d 107 (N.Y. App. Div. 1st 

Depʹt 2012); Bennett v. Health Mgmt. Sys., Inc., 92 A.D.3d 29 (N.Y. App. Div. 1st Depʹt 

2011)).  But we need not resolve this issue, because under either the traditional 

McDonnell Douglas framework or an arguably modified framework articulated in 

Melman and Bennett, Hofmannʹs gender discrimination claim fails as a matter of law. 

              No evidence suggests that appelleesʹ legitimate, non‐discriminatory 

reason was pretextual or that appellees were motivated by gender animus.  Appellees 

claimed that they no longer needed a crane operator for Hofmannʹs shift because 

changes in the workflow made a later shift better able to accommodate deliveries and 

coincide with certain construction operations.  Hofmannʹs claim of pretext is little more 

than speculation that her employer, her union, and her supervisor collaborated to take a 

coordinated series of actions culminating in her layoﬀ.  Likewise, the only evidence of 

any gender animus consists of one sexually inflected dinner conversation between 

Hassler and Hoﬀman nearly a year before the layoﬀ and Hasslerʹs subsequent rudeness 



                                              ‐ 5 ‐ 
to her after she rebuﬀed him.  A reasonable jury could not find, on such meager 

evidence, that appellees took their actions against Hofmann because of her gender.   

               Second, to prevail on a hybrid § 301/duty of fair representation claim, ʺa 

plaintiﬀ must prove both (1) that the employer breached a collective bargaining 

agreement and (2) that the union breached its duty of fair representation vis‐a‐vis the 

union members.ʺ  White v. White Rose Food, 237 F.3d 174, 178 (2d Cir. 2001).  To find that 

the union breached its duty of fair representation, the plaintiﬀ must show that the 

unionʹs conduct is ʺarbitrary, discriminatory, or in bad faith,ʺ Marquez v. Screen Actors 

Guild, Inc., 525 U.S. 33, 44 (1998), and that such conduct caused her injuries, see Spellacy 

v. Airline Pilots Assʹn‐Intʹl, 156 F.3d 120, 126 (2d Cir. 1998). 

               Hofmann contends that her employer and Local 14 breached their 

respective duties by denying her the opportunity either to operate her crane on a later 

shift or to switch cranes with another operator.  A reasonable jury could not find that 

the employer breached, however, because the collective bargaining agreement does not 

even address crane rights.  Likewise, as to Local 14, its bylaws only require:  

               If a contractor brings in a second machine to work alongside 
               of the first machine, doing similar work on the same 
               contract, and then decides to lay oﬀ one machine, the first 
               engineer on the job would have a claim on the job for twenty 
               (20) consecutive working days.  After twenty (20) 
               consecutive working days, the engineerʹs claim is on the 
               machine. 




                                               ‐ 6 ‐ 
Suppl. J. App. at 237.  This provision, Hofmann concedes, is ʺnot strictly applicable,ʺ but 

she asserts nonetheless that Local 14 breached it or other unwritten rules.  Appellantʹs 

Br. at 35.  Local 14, however, interpreted the provision to mean that Hofmann only had 

a right to ʺ[her] machine on [her] shift,ʺ not to a later shift or a diﬀerent crane.  Suppl. J. 

App. at 182‐83.  Hofmann presents no contrary evidence on summary judgment that 

this interpretation of an ambiguous bylaw was arbitrary, discriminatory, or in bad faith.   

2.     Motion to Quash Hofmannʹs Subpoena 

              We review an order to quash a subpoena for abuse of discretion.  In re 

Subpoena Issued to Dennis Friedman, 350 F.3d 65, 68 (2d Cir. 2003).  Hofmann sought in 

subpoena Request 2 documents from the EPA appointed by the district court pursuant 

to a consent decree between the Department of Justice and Local 14 to investigate and 

eliminate corruption.  The EPA and the United States intervened and moved to quash, 

asserting, inter alia, the attorney‐client privilege, attorney work product, investigatory 

privilege, and special oﬃcer privilege as to 341 documents responsive to Request 2.  The 

district court granted the motion.   

              In our Circuit, we have not adopted a blanket ʺinvestigatoryʺ or ʺspecial 

oﬃcerʺ privilege for consent decree monitors.  See United States v. Bleznak, 153 F.3d 16, 

20 (2d Cir. 1998) (declining to address merits of investigatory or other privilege), aﬀʹg 

United States v. Alex. Brown & Sons, Inc., 963 F. Supp. 235, 242‐43 (S.D.N.Y. 1997) 

(addressing investigatory privileges, including ʺspecial oﬃcer privilegeʺ adopted in In 



                                              ‐ 7 ‐ 
re LTV Securities Litigation, 89 F.R.D. 595 (N.D. Tex. 1981)).  We need not decide whether 

to do so here because the record before the district court was suﬃcient to support a 

finding that the documents sought in Request 2 were protected by the work product 

doctrine.  The documents responsive to Request 2 consisted of e‐mails between the EPA 

and his counsel as well as his counselʹs own investigative notes concerning Hofmannʹs 

complaint that she was laid oﬀ in violation of Local 14ʹs bylaws.  The EPA was 

operating under continuous anticipation of litigation given his role under the consent 

decree.  Hofmann failed to demonstrate either a substantial need for the documents or 

that she could not, without undue hardship, obtain their substantial equivalent by other 

means, see Fed. R. Civ. P. 26(b)(3), as she could have obtained the documents or the 

information contained therein directly from other custodians, witnesses, or defendants.  

In these circumstances, the district court did not abuse its discretion in granting the 

EPAʹs motion to quash. 

              We have reviewed Hofmannʹs remaining arguments and conclude they 

are without merit.  Accordingly, we AFFIRM the judgment of the district court.   

                                          FOR THE COURT: 
                                          Catherine OʹHagan Wolfe, Clerk 




                                            ‐ 8 ‐